                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Patricia Sandifer,
                                                      Case No.: 1:20-cv-06410
                     Plaintiff,
                                                       Honorable John Z. Lee
       v.

Trans Union LLC, et al.

                     Defendants.

        STIPULATION OF DISMISSAL AS TO DEFENDANT BARCLAYS BANK
              DELAWARE WITH PREJUDICE AND WITHOUT COSTS

       Plaintiff and Defendant Barclays Bank Delaware (“Barclays”), as evidenced by the

signatures of their respective counsel below, stipulate to the dismissal of Plaintiff’s claims

against Barclays only, with prejudice and without attorney’s fees or costs to any party.

                                       Respectfully Submitted,

March 16, 2021                         /s/ Brian J. Olszewski
                                       Brian J. Olszewski
                                       Law Offices of Michael Lee Tinaglia, Ltd.
                                       444 N. Northwest Hwy Ste 350
                                       Park Ridge, IL 60068
                                       Telephone: (847) 692-0421
                                       bolszewski@tinaglialaw.com
                                       Counsel for Plaintiff,
                                       Patricia Sandifer

                                       /s/ Christopher R. Murphy
                                       Christopher R. Murphy
                                       Holland & Knight LLP
                                       150 N. Riverside Plaza, Suite 2700
                                       Chicago, IL 60606
                                       Chris.murphy@hklaw.com
                                       Counsel for Defendant,
                                       Barclays Bank Delaware




                                                  1
                               CERTIFICATE OF SERVICE

       I hereby certify that on March 16, 2021, I electronically filed a copy of the foregoing

paper and this Certificate of Service with the Clerk of the Court using the ECF system, which

will send notification of such filing to all counsel of record.



                                                            /s/ Brian J. Olszewski




                                                2
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Patricia Sandifer,
                                                    Case No.: 1:20-cv-06410
                     Plaintiff,

       v.

Trans Union LLC, et. al.,

                     Defendants.

                         ORDER OF DISMISSAL
   WITH PREJUDICE AS TO DEFENDANT BARCLAYS BANK DELAWARE ONLY

       The Court, having reviewed the parties’ stipulation, and finding good cause shown;

       IT IS HEREBY ORDERED that Plaintiff’s claims against Barclays Bank Delaware

only, are hereby dismissed with prejudice and without fees or costs to any party. The Clerk of

the Court shall terminate Defendant Barclays Bank Delaware as a party in this action and remove

its attorneys of record from receiving ECF Notifications.


Date: _____________                          ______________________________
                                             Judge of United States District Court




                                                3
